OPINION — AG — ** UNIVERSITY HOSPITAL — COUNTY HEALTH OFFICER — PROCEDURE ** PROCEDURES THAT WILL: (A) PATIENT WOULD BE REFERRED TO THE HOSPITAL BY A LOCAL PHYSICIAN (B) DIAGNOSTIC STUDIES DONE (C) INFORMATION WOULD BE SENT BACK TO THE REFERRING PHYSICIAN (D) COUNTY HEALTH UNIT, WITH ITS VISITING NURSES AND OTHER PERSONNEL, WOULD THEN BE IN A POSITION TO HELP LOCAL PHYSICIAN AND PATIENTS. . . WOULD THIS PROCEDURE INTRUDE UPON THE PATIENT'S RIGHTS FOR THE UNIVERSITY HOSPITAL STAFF TO SEND A COPY OF THIS PROFESSIONAL INFORMATION TO THE COUNTY HEALTH UNIT AS WELL AS TO THE REFERRING PHYSICIAN ? — YOU WOULD NEED THE CONSENT OF THE PATIENT. (PRIVACY, INFORMATION, PRIVACY AND SECURITY, RELEASE OF INFORMATION, INSPECTION, RECORDS, CONFIDENTIAL) CITE: 12 O.S. 385 [12-385], 70 O.S. 1256 [70-1256] (FRED HANSEN)